Order entered November 23, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01058-CV

            LURLIA "LEE" OGLESBY AND MURPHY EMELIKE, Appellants

                                                  V.

                   N. JUDE MENES FIRM D/B/A MENES LAW, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05938-A

                                             ORDER
       The reporter’s record in this case is overdue. By order dated October 21, 2015, we

ordered the court reporter to file either the reporter’s record or written verification that appellants

had not paid or made arrangements to pay for the reporter’s record by November 16, 2015.           We

cautioned appellants that if we received written verification of no payment or payment

arrangements we might order the appeal submitted without the reporter’s record. By letter dated

November 16, 2015, the court reporter informed the Court that appellants had requested the

record but asked the court reporter not to prepare the record pending mediation.                As of

November 16, 2015, no payment arrangements had been made and appellants had not informed

the court reporter of any settlement agreement.
       Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE